By the Court.

The proviso, in the act of Congress, seems to have been introduced rather to guard against a misconstruction of the enacting clause, than to create or preserve a right to the states. The passing counterfeited notes of any bank, to the people of any state, is an injury which they certainly possess the right of preventing, and if the same act becomes hurtful also to the interest of the United States, they must also have the power of preventing the commission of it. The two rights may exist independently of each other, and the exercise of it on one part cannot prevent it on the other.
If the states possessed the right of preventing injury to their citizens from the making and passing counterfeited securities, they could not be deprived of it by the passage of an act of Con*148gress intended to guard their interest. The states could not be restrained in the choice of the means which they may see fit to adopt. In some of the states the forgery of bank notes is a capital offence, in others a high misdemeanor only.
It does not appear to us that the validity of the act of this territory is in any degree impaired by the act of Congress.
Motion denied.